        Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEAPOINT SHIPPING LTD                 :
                                      :
             Plaintiff,               :
                                      :
      - against -                     :              20 Civ. 6908 (JMF)
                                      :
OCEANCONNECT MARINE                   :
MINERVA BUNKERING (USA) LLC           :
                                      :
             Defendants.              :
                                      :




                     MEMORANDUM OF LAW IN SUPPORT OF
                    DEFENDANT MINERVA BUNKERING (USA)’S
                        MOTION TO STAY IN FAVOR OF
                          ARBITRATION IN GENEVA




                                      LENNON, MURPHY & PHILLIPS, LLC
                                      Attorneys for Defendant
                                      MINERVA BUNKERING (USA) LLC

                                      The Graybar Building
                                      420 Lexington Ave., Ste. 300
                                      New York, New York 10170
                                      (212) 490-6050 (T)
                                      (212) 490-6070 (F)



Keith W. Heard
Of counsel
            Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 2 of 24




                                                 TABLE OF CONTENTS
                                                                                                                              Page


Preliminary Statement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      1
Factual Background. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    2

          The bunker supply transaction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             2
          The importance of Minerva’s Bunkering Terms. . . . . . . . . . . . . . . . . . . . . . . . 4

Legal Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

      POINT I

      THIS MOTION IS GOVERNED
      BY CHAPERS 1 AND 2 OF TITLE 9
      OF THE UNITED STATE CODE
      AND MINERVA IS ENTITLED TO
      A STAY UNDER 9 U.S.C. § 3. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

      POINT II

      THERE IS A STRONG FEDERAL
      POLICY FAVORING ARBITRATION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

      POINT III

      THE ARBITRATION CLAUSE IN THE
      MINERVA BUNKERING TERMS 2019
      IS A “BROAD” CLAUSE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

      POINT IV

      AS OWNER OF THE VESSEL,
      SEAPOINT SHIPPING LTD. IS
      DEFINED AS A PARTY TO
      MINERVA’S BUNKERING TERMS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

      POINT V

      NON-SIGNATORIES TO A CONTRACT
      CAN BE REQUIRED TO ARBITRATION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
     Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 3 of 24




POINT VI

PLAINTIFF IS REQUIRED TO
ARBITRATE WITH MINERVA ON THE
BASIS OF THE ESTOPPEL THEORY. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

POINT VII

AS A THIRD-PARTY BENEFICIARY OF THE
OCM/MINERVA CONTRACT, PLAINTIFF IS
REQUIRED TO ARBITRATE WITH MINERVA . . . . . . . . . . . . . . . . . . . . . . . . . 16

CONCLUSION

FOR THE REASONS SET FORTH HEREIN, THIS HONORABLE
COURT SHOULD GRANT THE MOTION BY DEFENDANT
MINERVA BUNKERING (USA) LLC FOR A STAY OF PLAINTIFF’S
CLAIMS AGAINST IT ON THE BASIS OF THE ARBITRATION
CLAUSE IN THE BUNKER SUPPLY CONTRACT BETWEEN
MINERVA AND CO-DEFENDANT OCEANCONNECT MARINE . . . . . . . . . . 19
             Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 4 of 24




                                                TABLE OF AUTHORITIES
                                                                                                                                  Pages
Cases

Alghanim v. Alghanim, 828 F. Supp. 2d 636 (S.D.N.Y. 2011) . . . . . . . . . . . . . . . . . . . .                                   13

American Bureau of Shipping v. Tencara Shipyard S.P.A., 170 F.3d 349,
 (2d Cir. 1999). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 13, 14

AmTrust N. Am., Inc. v. Safebuilt Ins. Servs., No. 14 Civ. 09494, 2015
 U.S. Dist. LEXIS 162515 (S.D.N.Y. Dec. 1, 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . .                             17

Arthur Andersen LLP v. Carlisle, 556 U.S. 624 (2009). . . . . . . . . . . . . . . . . . . . . . . . . .                            16
Bank of Am., N.A. v. Diamond State Ins. Co., 01 Civ. 0645, 2002 U.S. Dist.
 LEXIS 23225 (S.D.N.Y. Dec. 4, 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      10
Borsack v. Chalk & Vermilion Fine Arts, 974 F. Supp. 293 (S.D.N.Y. 1997). . . . . . . . .                                          17
Cargill Int'l S.A. v. M/T Pavel Dybenko, 991 F.2d 1012 (2d Cir. 1993) . . . . . . . . . . . . .                                    16
Carvant Fin. LLC v. Autoguard Advantage Corp., 958 F. Supp. 2d 390,
 (E.D.N.Y. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 17

Collins & Aikman Prods. Co. v. Bldg. Sys., Inc., 58 F.3d 16 (2d Cir. 1995) . . . . . . . . . .                                      9
Conoco, Inc. v. Skinner, 970 F.2d 1206 (3d Cir. 1992) . . . . . . . . . . . . . . . . . . . . . . . . . .                          11
Dixilyn Drilling Corp. v. Crescent Towing & Salvage Co., 372 U.S. 697 (1963). . . . . . . 15
Energy Transp., LTD. v. M.V. San Sebastian, 348 F. Supp. 2d 186 (S.D.N.Y. 2004). . . . 10
Etransmedia Tech., Inc. v. Nephrology Assocs., P.C., No. 11-CV-1042, 2012
  U.S. Dist. LEXIS 115636 (N.D.N.Y. Aug. 16, 2012). . . . . . . . . . . . . . . . . . . . . . . . . . .                             9

GE Energy Power Conversion Fr. SAS, Corp. v. Outokumpu Stainless USA,
 LLC, 140 S. Ct. 1637, 1644, 2020 U.S. LEXIS 3029 (2020). . . . . . . . . . . . . . . . . . . . 6, 14

Insurance Co. of N. Am. v. ABB Power Generation, 925 F. Supp. 1053,
  (S.D.N.Y. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    9

Integr8 Fuels, Inc. v. Daelim Corp., No. 17 CV 2191, 2017 U.S. Dist. LEXIS
  62702 (S.D.N.Y. April 25, 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11-13

Kuklachev v. Gelfman, 600 F. Supp. 2d 437 (E.D.N.Y. 2009). . . . . . . . . . . . . . . . . . . . .                                 8
Lawson Fabrics, Inc. v. Akzona, Inc., 355 F. Supp. 1146 (S.D.N.Y. 1973). . . . . . . . . . .                                       7
             Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 5 of 24




Louis Dreyfus Negoce S.A. v. Blystad Shipping & Trading, Inc., 252 F.3d 218
 (2d Cir. 2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         9

MAG Portfolio Consultant, GmbH v. Merlin Biomed Group LLC, 268 F3d 58
 (2d Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    14
Moses H. Cone Memorial Hospital v. Mercury Constr. Corp., 460 U.S. 1
 103 S. Ct. 927, 74 L. Ed. 2d 765 (1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         8

NBC v. Bear Stearns & Co., 165 F.3d 184 (2d Cir. 1999). . . . . . . . . . . . . . . . . . . . . . . .                                13

Oldroyd v. Elmira Sav. Bank, FSB, 134 F.3d 72 (2d Cir. 1998) . . . . . . . . . . . . . . . . . . .                                       9

Reibstein v. CEDU/Rocky Mt. Academy, NO. 00-1781, 2000 U.S. Dist. LEXIS
 18206 (E.D.Pa. Dec. 20, 2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                17

Thomson-CSF, S.A. v. American Arbitration Ass'n, 64 F.3d 773 (2d Cir. 1995) . . . .7, 13, 14

UPT Pool Ltd. v. Dynamic Oil Trading (Sing.) Pte. Ltd., 14-CV-9262, 2015 U.S. Dist. LEXIS
 85950 (S.D.N.Y. July 1, 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           2

U.S. Titan, Inc. v. Guangzhou Zhen Hua Shipping Co., 241 F.3d 135 (2d Cir. 2001) . . . 6-7


Statutes

Title 9, Chapter 1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
Title 9, Chapter 2. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
9 U.S.C. § 3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   7
9 U.S.C. § 208 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     7
         Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 6 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEAPOINT SHIPPING LTD                             :
                                                  :
               Plaintiff,                         :
                                                  :
       - against -                                :                20 Civ. 6908 (JMF)
                                                  :
OCEANCONNECT MARINE                               :
MINERVA BUNKERING (USA) LLC                       :
                                                  :
               Defendants.                        :
                                                  :


                       MEMORANDUM OF LAW IN SUPPORT OF
                      DEFENDANT MINERVA BUNKERING (USA)’S
                          MOTION TO STAY IN FAVOR OF
                            ARBITRATION IN GENEVA

       Defendant Minerva Bunkering (USA) LLC (“Minerva”) submits this Memorandum of

Law, along with the accompanying declarations of Alexandre Soeur and Christopher Roberts, in

support of its motion to stay the claims plaintiff Seapoint Shipping Ltd. (“Seapoint”) has asserted

against Minerva on the basis that the claims are subject to arbitration pursuant to the Geneva

arbitration clause in Minerva’s Bunkering Terms 2019 (“Terms”), by which plaintiff is bound.

                                      Preliminary Statement

       In the Amended Complaint (Docket no. 23), plaintiff has alleged claims against Minerva

for negligence, misrepresentation and gross negligence that fall within the scope of the broad

arbitration clause in the terms and conditions pursuant to which Minerva provided marine fuel to

plaintiff’s vessel, the CAPTAIN X. KYRIAKOU (“the Vessel”), in January of this year. As a

result, plaintiff’s claims must be stayed pursuant to 9 U.S.C. § 3 so that, if plaintiff choses to do

so, they can be pursued in the proper forum, which is arbitration in Geneva, Switzerland.
           Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 7 of 24




                                                Factual Background

The bunker supply transaction

         Near the end of last year, Athenian Sea Carriers, the Vessel’s commercial and technical

manager, “contacted [defendant] OceanConnect on behalf of the Plaintiff to arrange the purchase

of bunker fuel for the Vessel.” Amended Complaint at ¶¶ 2 and 8. Either because OceanConnect

Marine (“OCM”) was acting simply as a trader or because it lacked the resources and equipment

to supply the fuel to the ship, OCM contracted to have Minerva furnish the fuel when the Vessel

called at the at the Louisiana Offshore Oil Port (“LOOP”) in January. 1 Roberts declaration, ¶ 8.

         As Christopher Roberts, Minerva’s Head of Sales – Americas, explains in his declaration,

“Minerva received OCM’s inquiry shortly before Christmas 2019 and confirmed it in a Sales

Order Confirmation dated December 21, 2019.” The Confirmation, which is an exhibit to Mr.

Roberts’ declaration, identified the “Buyer/Account” as:

         MV CAPTAIN X KYRIAKOU AND/OR OCEANCONNECT MARINE
         INC AND JOINTLY AND SEVERALLY OWNERS/ MASTER/
         MANAGING OWNERS/ OPERATORS/ MANAGERS/ DISPONENT
         OWNERS AND CHARTERERS

In addition, the Confirmation specifically referenced the Minerva Bunkering Terms 2019,

incorporated them by reference and provided the Internet address where they were available

online. The Geneva arbitration clause on which this motion is based appears in Clause 25(a) of

the Terms and reads in part as follows:

         [A]ny dispute arising out of or in connection with the Contract shall be referred to
         arbitration in Geneva, Switzerland.


1
  In fact, this is a common scenario. For example, in UPT Pool Ltd. v. Dynamic Oil Trading (Sing.) Pte. Ltd., 14-
CV-9262, 2015 U.S. Dist. LEXIS 85950 at *20-21 (S.D.N.Y. July 1, 2015), the Court described the transactions at
issue as follows: “The Plaintiffs in the Interpleader are owners and charterers . . . of various shipping vessels . . . that
contracted with one or more of the O.W. Entities, either directly or through a broker, for the supply of fuel. In most
cases, an O.W. Entity did not provide the fuel directly but contracted with a third party fuel supplier . . . that
physically delivered the bunkers to the Vessel.” The Court said the O.W. Entities’ role was that of “middle-man” in
many of these transactions.”

                                                           -2-
         Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 8 of 24




       The arbitration shall be conducted in accordance with the Swiss Rules of
       International Arbitration of the Swiss Chambers' Arbitration Institution (“Swiss
       Rules”) in force on the date on which the Notice of Arbitration is submitted in
       accordance with these Rules. The language of the arbitration shall be English.

Soeur decl, Exh. A, Clause 25(a).

       Minerva supplied two grades of marine fuel to the Vessel on January 12, 2020, furnishing

3,140 metric tons of Very Low Sulfur Fuel Oil (“VLSFO”) and 83 metric tons of Low Sulfur

Marine Gas Oil (“LSMGO”). The Vessel confirmed Minerva’s fuel delivery by having one of its

officers sign two Bunker Delivery Receipts, one for the VLSFO and one for the LSMGO.

Roberts decl., Exhs. B and C. The Bunker Delivery Receipts recite the following:

       The marine fuel described herein is delivered in accordance with the applicable
       terms and conditions of sale (a copy of which Buyer acknowledges he has received
       prior to delivery) and on credit of the Owner and/or Operators and/or Charterers of
       the vessel.

According to Mr. Roberts, “[t]he terms and conditions of sale were contained in the Sales Order

Confirmation and included the Minerva Bunkering Terms 2019.” Roberts decl., ¶ 12.

       After the fuel was supplied to the Vessel at LOOP, it sailed from that location and began a

laden voyage to one or more discharge ports in the Far East. Mr. Roberts explains in his declaration

that “[a]fter the fuel was supplied, OCM notified Minerva that the vessel was reporting a problem

with aspects of the VLSFO that had been stemmed at LOOP.” Id. at 15; see also, Amended

Complaint at ¶ 15.

       Plaintiff contends “the bunkers were off-spec” and that this allegedly caused certain

problems in using the fuel on the ship. Amended Complaint at ¶¶ 13 and 22. However, those are

issues for the arbitration, where the merits of plaintiffs’ claims, if any, are to be considered.




                                                 -3-
           Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 9 of 24




The importance of Minerva’s Bunkering Terms

         Contractual terms and conditions are very important to physical bunker suppliers such as

Minerva. Alexandre Soeur, the Global Head of Insurance of Mercuria Energy Trading S.A., which

ultimately owns Minerva, explains in his declaration that, as a physical bunker supplier, “Minerva

is exposed to certain obvious risks,” requiring careful risk management. Soeur decl., ¶ 4. Although

the dollar amounts involved in some of Minerva’s transactions, like this one, are substantial, 2 the

economic reality of the bunker supply business is “that Minerva has a relatively modest earning

on each supply transaction.” Id. at ¶ 8. Thus, marine fuel supply becomes, of necessity, a high

volume business, which serves to enlarge the risks.

         The increased risk highlights the importance of doing business with the certainty and

protection that well-drafted contractual terms and conditions provide. Mr. Soeur explains this in

his declaration as follows:

         Minerva’s risk management is linked to the terms and conditions set forth in its
         Bunkering Terms, which form part of every contract to sell bunkers/marine fuel to
         which Minerva agrees. The overall aim is obviously to reduce claims against the
         company so that Minerva’s risks in engaging in the business are commensurate with
         Minerva’s earnings per transaction (as further discussed below), and that largely
         hinges on whether Minerva’s terms and conditions apply, which is what the
         company plans and intends. When, as Minerva contends in this case, its terms and
         conditions apply, it is a much easier task for the company to assess and deal with
         the extent of its liability, if any.

         A limitation of liability has been inserted in the Bunkering Terms that form part of
         the greater risk management approach Minerva has adopted. Minerva limits
         liability on a per transaction, contract level by way of its terms and conditions and
         obtains insurance to cover, among other things, the risk exposure that remains with
         Minerva under the terms. The combination of terms and conditions and insurance
         enables Minerva to control and contain the risks inherent in the industry in which
         it operates.

Id. at ¶¶ 5-6.


2
 Minerva’s invoice for the fuel supplied to plaintiff’s vessel was in the amount of $2,098,270.00. Roberts decl.,
Exh D.

                                                        -4-
          Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 10 of 24




         Mr. Soeur also points out that Minerva’s Terms are not unusual or obscure. To the contrary,

they are based on a standard-form industry contract developed by BIMCO, the Baltic and Inter-

national Maritime Council, which has offices in Copenhagen and Singapore. Id. at ¶ 9. “In fact,”

Mr. Soeur explains, “Minerva’s Bunkering Terms are framed around the BIMCO Bunker Terms

with relatively few amendments.” Id. This represents an objective or at least neutral approach

because BIMCO is not a bunker supplier industry group but is instead a shipowners’ industry

group.3 Thus, “[t]he design of Minerva’s Terms around the BIMCO Bunker Terms was done in

order to choose a balanced approach recognizable for any party in the industry.” Id. at ¶ 10.

         Finally, Mr. Soeur points out that a shipowner such as Seapoint cannot possibly suggest it

is surprised to learn that a physical bunker supplier such as Minerva does business according to

contractual terms and conditions. He writes as follows:

         Any professional buyer of marine fuel will be aware that terms and conditions apply
         in each level of the contractual chain of supplies. No shipowner or operator would
         reasonably expect that marine fuel will be put on the market by any industry party
         without incorporation of terms and conditions to regulate the parties’ rights and
         obligations. It would simply be inconsistent with the market conditions for sale and
         purchase of marine fuel to expect that such supplies would be governed by default
         law. The initiative by BIMCO to produce standard terms and conditions for supply
         of marine fuel also reflects that such contracts are invariably governed by terms and
         on conditions.

Id. at ¶ 11.

         Among other things, Mr. Soeur’s comments serve to emphasize the unfairness and

commercial unreasonableness of allowing plaintiff to circumvent Minerva’s Bunkering Terms,

with their arbitration clause.


3
  According to Wikipedia, https://en.wikipedia.org/wiki/Baltic_and_International_Maritime_Council, “BIMCO is the
largest of the international shipping associations representing shipowners; its membership controls around 65 percent
of the world's tonnage and it has members in more than 120 countries, including managers, brokers and agents. The
association’s main objective is to protect its global membership through the provision of information and advice, and
while promoting fair business practices, facilitate harmonization and standardization of commercial shipping practices
and contracts” (emphasis added).


                                                        -5-
         Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 11 of 24




                                              Legal Argument
                                                  POINT I

                                  THIS MOTION IS GOVERNED
                                 BY CHAPERS 1 AND 2 OF TITLE 9
                                  OF THE UNITED STATE CODE
                                 AND MINERVA IS ENTITLED TO
                                    A STAY UNDER 9 U.S.C. § 3

        As the Court undoubtedly knows, Chapter 1 of Title 9 of the U.S. Code is the Federal

Arbitration Act (“FAA”) and Chapter 2 is the Convention on the Recognition and Enforcement

of Foreign Arbitral Awards (“the Convention”), which is also known as “the New York

Convention.” 4 The Second Circuit Court of Appeals has observed that “[a]n agreement to

arbitrate exists within the meaning of the Convention and the FAA if: (1) there is a written

agreement; (2) the writing provides for arbitration in the territory of a signatory of the

convention; (3) the subject matter is commercial; and (4) the subject matter is not entirely

domestic in scope.” U.S. Titan, Inc. v. Guangzhou Zhen Hua Shipping Co., 241 F.3d 135, 146

(2d Cir. 2001)(citations omitted).

        These requirements are easily satisfied here. The agreement by which Minerva sold to

OCM the fuel that was supplied to the Vessel was in writing. See Roberts decl., Exh. A; Soeur

decl., Exh. A. The Minerva Bunkering Terms 2019 contain a provision requiring arbitration in

Geneva, Switzerland and Switzerland is a signatory of the Convention.5 The subject matter of the

Minerva/OCM bunker supply contract and the facts of this action are clearly “commercial.”

And, finally, the subject matter of this case is “not entirely domestic in scope,” involving, as it

does, fuel supplied to a vessel flying the Marshall Islands flag, 6 owned by a non-U.S. foreign


4
  “In 1970, the United States acceded to the New York Convention, and Congress enacted implementing legislation
in Chapter 2 of the FAA.” GE Energy Power Conversion Fr. SAS, Corp. v. Outokumpu Stainless USA, LLC, 140 S.
Ct. 1637, 1644, 2020 U.S. LEXIS 3029 at *11 (2020).
5
  www.newyorkconvention.org/list+of+contracting+states
6
  www.balticshipping.com/vessel/imo/9602928

                                                     -6-
            Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 12 of 24




corporation, 7 which fuel was consumed in large part on a transocean voyage to discharge cargo

at one or more ports in Japan. 8 Thus, insofar as plaintiff’s claims against Minerva are concerned,

“[a]n agreement to arbitrate exists within the meaning of the Convention and the FAA.” U.S.

Titan v. Guangzhou, 241 F.3d at 146.

          The FAA’s provisions apply to actions governed by the Convention. Specifically, 9 U.S.C.

§ 208 provides that “Chapter 1 [i.e., the FAA] applies to actions and proceedings brought under

this chapter [i.e., Chapter 2] to the extent that chapter is not in conflict with this chapter or the

Convention as ratified by the United States.” 9 U.S.C. § 3, entitled “Stay of proceedings where

issue therein referable to arbitration,” reads as follows:

          If any suit or proceeding be brought in any of the courts of the United States upon
          any issue referable to arbitration under an agreement in writing for such arbitration,
          the court in which such suit is pending, upon being satisfied that the issue involved
          in such suit or proceeding is referable to arbitration under such an agreement, shall
          on application of one of the parties stay the trial of the action until such arbitration
          has been had in accordance with the terms of the agreement, providing the applicant
          for the stay is not in default in proceeding with such arbitration.

Thus, the Court clearly has the power to stay prosecution of plaintiff’s claims against Minerva.

Lawson Fabrics, Inc. v. Akzona, Inc., 355 F. Supp. 1146, 1148 (S.D.N.Y. 1973)(“A Federal court

is empowered under 9 U.S.C. § 3 to stay its proceedings where the issue involved is referrable to

arbitration under an agreement to arbitrate found in a contract evincing a transaction in

commerce.”).                                     POINT II

                                  THERE IS A STRONG FEDERAL
                                 POLICY FAVORING ARBITRATION

          As the Second Circuit noted in Thomson-CSF, S.A. v. American Arbitration Ass'n, 64 F.3d

773, 776 (2d Cir. 1995), “there is a strong and ‘liberal federal policy favoring arbitration



7
    Amended Complaint at ¶ 1 (Docket no. 23).
8
    Id. at ¶ 16.

                                                   -7-
        Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 13 of 24




agreements,’ Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 625, 87 L.

Ed. 2d 444, 105 S. Ct. 3346 (1985) (quotations omitted).” Thus, in Carvant Fin. LLC v. Autoguard

Advantage Corp., 958 F. Supp. 2d 390, 395 (E.D.N.Y. 2013), the Court wrote as follows:

       The Court must also keep in mind certain public policy concerns when deciding
       whether to compel arbitration. Section 2 of the FAA makes agreements to arbitrate
       “valid, irrevocable, and enforceable, save upon such grounds as exist at law or in
       equity for the revocation of any contract.” 9 U.S.C. §2. The FAA was enacted in
       1925 in response to widespread judicial hostility to arbitration agreements. See Hall
       Street Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 581, 128 S. Ct. 1396, 170 L.
       Ed. 2d 254 (2008). The Court notes that the FAA reflects “both a liberal federal
       policy favoring arbitration, and the fundamental principle that arbitration is a matter
       of contract.” AT&T Mobility LLC v. Concepcion, ___ U.S. ___, 131 S. Ct. 1740,
       1745, 179 L. Ed. 2d 742 (2011) (internal quotation marks and citations omitted).
       “[T]he FAA was enacted to replace judicial indisposition to arbitration, and is an
       expression of a strong federal policy favoring arbitration as an alternative means of
       dispute resolution.” Ross v. Am. Express Co., 547 F.3d 137, 142 (2d Cir. 2008)
       (internal quotation marks and citations omitted). In fact, the Second Circuit has said
       that “it is difficult to overstate the strong federal policy in favor of arbitration, and
       it is a policy we have often and emphatically applied.” Arciniaga v. Gen. Motors
       Corp., 460 F.3d 231, 234 (2d Cir. 2006) (internal quotation marks omitted).

And, in Moses H. Cone Memorial Hospital v. Mercury Constr. Corp., 460 U.S. 1, 24-25, 103 S.

Ct. 927, 74 L. Ed. 2d 765 (1983), the Supreme Court wrote this:

       [T[he Courts of Appeals have . . . consistently concluded that questions of
       arbitrability must be addressed with a healthy regard for the federal policy favoring
       arbitration. We agree. The Arbitration Act establishes that, as a matter of federal
       law, any doubts concerning the scope of arbitrable issues should be resolved in
       favor of arbitration . . . .

Accord: Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 630 n.5 (2009).

                                             POINT III

                           THE ARBITRATION CLAUSE IN THE
                           MINERVA BUNKERING TERMS 2019
                                IS A “BROAD” CLAUSE

       As the Court pointed out in Kuklachev v. Gelfman, 600 F. Supp. 2d 437, 460 (E.D.N.Y.

2009), “[t]he strong federal presumption in favor of arbitrability applies with greater force when



                                                 -8-
          Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 14 of 24




an arbitration clause is a broad one. See AT & T Techs., 475 U.S. at 650.” As this quote implies,

the law distinguishes between “broad” and “narrow” arbitration clauses. For example, in

Oldroyd v. Elmira Sav. Bank, FSB, 134 F.3d 72, 76 (2d Cir. 1998), the Second Circuit ruled that

a clause that subjected to arbitration “[a]ny dispute, controversy or claim arising under or in

connection with” the agreement “represents the prototypical broad arbitration provision.” See

also, Etransmedia Tech., Inc. v. Nephrology Assocs., P.C., No. 11-CV-1042, 2012 U.S. Dist.

LEXIS 115636 at * (N.D.N.Y. Aug. 16, 2012), where a clause providing that “[a]ny dispute or

claim arising out of, or in connection with, this Agreement shall be finally settled by binding

arbitration” was held to be a broad clause.

          Both of these examples are very similar and, in fact, nearly identical to the clause in

Minerva’s Terms, which provides that “any dispute arising out of or in connection with the

Contract shall be referred to arbitration in Geneva, Switzerland.” Soeur decl., Exh. A, Clause

25(a). Thus, insofar as Minerva’s Terms are concerned, this case involves a broad arbitration

clause.

          As the Second Circuit explained in Louis Dreyfus Negoce S.A. v. Blystad Shipping &

Trading, Inc., 252 F.3d 218 (2d Cir. 2001), “[w]here the arbitration clause is broad, ‘there arises

a presumption of arbitrability’ and arbitration of even a collateral matter will be ordered if the

claim alleged ‘implicates issues of contract construction or the parties’ rights and obligations

under it.’ Collins & Aikman Prods. Co. v. Bldg. Sys., Inc., 58 F.3d 16, 23 (2d Cir. 1995).”

Certainly, the dispute here involves “the parties’ rights and obligations under” the contract by

which Minerva sold the bunkers. Thus, there is a presumption of arbitrability.9



9
  The fact that plaintiff’s claims against Minerva sound in tort rather than contract does not remove them from the
scope of the arbitration clause. As this Court said in Insurance Co. of N. Am. v. ABB Power Generation, 925 F. Supp.
1053, 1062 (S.D.N.Y. 1996), “tort claims are covered by contractual agreements to arbitrate if the factual allegations

                                                        -9-
         Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 15 of 24




                                                  POINT IV

                                  AS OWNER OF THE VESSEL,
                                  SEAPOINT SHIPPING LTD. IS
                                    DEFINED AS A PARTY TO
                                 MINERVA’S BUNKERING TERMS

        In the “Definitions” section of Minerva’s Bunkering Terms 2019, “‘Party’ means Sellers

or Buyers” and the definition of “Buyers” is as follows:

        “Buyers” means the Vessel and jointly and severally her Master, Owners,
        Managers, Operators, Disponent Owners, Time Charterers, Bareboat Charterers,
        Charterers and the party stated in the Confirmation Note contracting to purchase,
        take delivery and pay for the Marine Fuels. (Emphasis added.)

The term “Buyers” then appears throughout the Terms. 10 Here, for example, are just a few of
them:

        2. Specifications/Grades/Quality

        (a) The Buyers shall have the sole responsibility for the nomination of the
        specifications and grades of Marine Fuels fit for use by the Vessel and determine
        (if applicable) the potential compatibility with any bunkers already on board the
        Vessel, as well as to assure that the Marine Fuels do not jeopardize the safety of the
        Vessel, adversely affect the performance of the Vessel’s machinery, harm
        personnel or contribute to additional air pollution.

        9. Claims

        (b) Quality/Specification

        (iii) In the event that the Buyers were to consider a potential de-bunkering of the
        Marine Fuels, based on full and undisputable written evidence that the Marine Fuels
        are unsuitable for use by the Vessel, the advice of the Sellers must first be sought
        and obtained. The Buyers are further obliged to closely work and co-operate with
        the Sellers in relation to every single specific action to be taken in respect of the
        de-bunkering operation. All damages, losses, costs, and expenses which may result
        from any unilateral decision taken by the Buyers shall be solely and exclusively
        born by the Buyers.


underlying the claims are related to matters that are clearly arbitrable.” Accord: Energy Transp., LTD. v. M.V. San
Sebastian, 348 F. Supp. 2d 186 (S.D.N.Y. 2004)(negligence claim held arbitrable), and Bank of Am., N.A. v. Diamond
State Ins. Co., 01 Civ. 0645, 2002 U.S. Dist. LEXIS 23225 (S.D.N.Y. Dec. 4, 2002)(claims for negligence and
recklessness held arbitrable).
10
   In fact, a word search conducted by the attorney who wrote this Memorandum of Law shows that “Buyers” appears
in the Terms a total of 69 times.

                                                      - 10 -
         Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 16 of 24




        27. Entire Agreement and Priority of Terms

        (a) The written terms of the Contract comprise the entire agreement between the
        Buyers and the Sellers in relation to the sale and purchase of the Marine Fuels and
        supersede all previous agreements whether oral or written between the Parties in
        relation thereto. No amendments to a Contract may be made unless agreed by both
        Parties in writing.

        (d) Unless otherwise agreed, the General Terms and Conditions shall apply to any
        sale of Marine Fuels by the Sellers to the Buyers regardless of whether an Order
        Confirmation has been issued or not.

Thus, as a matter of definition and contract interpretation, plaintiff is a party to the Minerva Terms,

which, of course, include the Geneva arbitration clause.

        This case has interesting similarities to another dispute that was litigated before this Court.

In Integr8 Fuels, Inc. v. Daelim Corp., No. 17 CV 2191, 2017 U.S. Dist. LEXIS 62702 (S.D.N.Y.

April 25, 2017), Daelim, a vessel’s bareboat charterer (a status similar to actually being a

shipowner) 11 demanded arbitration of Integr8, a marine fuels provider, to recover indemnity and

to obtain declaratory and injunctive relief as a result of Integr8’s arrest of a vessel in Dubai for

failure to pay for fuel supplied to the ship in the Far East. In the District Court, Integr8 sought a

Temporary Restraining Order and Preliminary Injunction to prevent Daelim from pursuing the

arbitration. Daelim argued that, although it was not a signatory to the bunker supply contract, it

was entitled to arbitrate with Integr8 because of the wording of the fuel supplier’s General Terms

& Conditions (“GTC”).

        The Court noted that the contract by which Integr8 sold the fuel defined “Buyer” as

“Dynamic Oil Trading (Singapore Pte Ltd) AND JOINTLY AND SEVERALLY OWNERS/

MANAGING OWNERS/OPERATORS/MANAGERS/DISPONENT OWNERS/ CHARTERERS.”


11
  “For most purposes, the charterer in a demise [or bareboat charter] is treated as an owner, termed pro hac vice.”
Thomas J. Schoenbaum, Admiralty and Maritime Law 382 (1987)(quoted in Conoco, Inc. v. Skinner, 970 F.2d 1206,
1211 n.4 (3d Cir. 1992).

                                                      - 11 -
          Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 17 of 24




Id. at *3. As indicated, Daelim was a charterer of the ship and was therefore arguably included in

the above definition. Moreover, the bunker supply contract provided that “Integr8 Fuels Inc.

General Terms and Conditions (including the arbitration clause within those General Terms and

Conditions) will apply to this contract.” 12 Id. After Interg8 arrested the DL NAVIG8 in Dubai,

Daelim demanded arbitration of Integr8 in New York and, according to the Court, “[t]he Demand

identifies the operative arbitration agreement as the one contained in the Integr8 GTC.” Id. at *4.

         In its Complaint, Intgr8 sought “a declaratory judgment that there is no enforceable

arbitration agreement between Daelim and Integr8.” Id. at *6. Rejecting this contention, the Court

wrote as follows:

         The record currently before the Court shows that Integr8 entered into a written
         agreement, drafted by Integr8, with Dynamic. That agreement included a defined
         term, “Buyer,” that covered Dynamic as well as the Charterers of the vessel. Daelim
         has proffered uncontested evidence indicating that Daelim was the Charterer of the
         vessel at the time Integr8 contracted with Dynamic. The Court accordingly
         concludes that the Integr8 Contract, which Integr8 drafted, embodies Integr8’s
         agreement to arbitrate any dispute even incidental to the bunker stem transaction,
         with a diverse range of parties in interest that includes Daelim, as the Charterer of
         the vessel. That contract expressly incorporated the arbitration clause of the Integr8
         GTC, which also defines the term “Buyer” to include the charterers of the vessel.
         Accordingly, the Court concludes that, on the present record, Integr8 has not
         demonstrated a likelihood of success, or even sufficiently serious questions going
         to the merits, on its claim that that it is not a party to an agreement to arbitrate with
         Daelim.

Id. at *6-7.

         This case is the mirror image of Integr8 v. Daelim. Here, as there, the fuel supply contract

defines the Buyer as including the party (a shipowner here and a bareboat charterer there) that has

asserted claims against the bunker supplier (Minerva here and Integr8 there). Just as the Court in




12
   The Integr8 Fuels Inc. General Terms and Conditions included an arbitration clause providing, in pertinent part,
that “[a]ny dispute arising under, in connection with or incidental to this Contract shall be heard and decided at New
York City, New York State, by three persons.” Integr8 Fuels v. Daelim Corp., 2017 U.S. Dist. LEXIS 62702 at *3.

                                                       - 12 -
        Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 18 of 24




Integr8 v. Daelim concluded that the parties were required to arbitrate the claims pursuant to the

bunker supplier’s Terms & Conditions, so too should the same result occur here.

                                             POINT V

                          NON-SIGNATORIES TO A CONTRACT
                           CAN BE REQUIRED TO ARBITRATE

       The basic rule is that “[o]rdinarily, because commercial arbitration is a creature of contract,

only the parties to the arbitration contract are bound to participate.” NBC v. Bear Stearns & Co.,

165 F.3d 184, 186 (2d Cir. 1999). However, as the Second Circuit also said in Thomson-CSF, S.A.

v. American Arbitration Ass'n, 64 F.3d 773, 776 (2d Cir. 1995):

       “It does not follow, however, that under the [Federal Arbitration] Act an obligation
       to arbitrate attaches only to one who has personally signed the written arbitration
       provision.” Fisser v. International Bank, 282 F.2d 231, 233 (2d Cir. 1960); see also
       Deloitte Noraudit A/S v. Deloitte Haskins & Sells, U.S., 9 F.3d 1060, 1064 (2d Cir.
       1993). This Court has made clear that a nonsignatory party may be bound to an
       arbitration agreement if so dictated by the “ordinary principles of contract and
       agency.” McAllister Bros., Inc. v. A & S Transp. Co., 621 F.2d 519, 524 (2d Cir.
       1980); see also A/S Custodia v. Lessin Int'l, Inc., 503 F.2d 318, 320 (2d Cir. 1974).

Accord: American Bureau of Shipping v. Tencara Shipyard S.P.A., 170 F.3d 349, 352 (2d Cir.

1999)(“nonsignatories may be bound by arbitration agreements entered into by others”).

       The fact that this is a Convention case does not change the rule with respect to binding

non-signatories. Thus, in Alghanim v. Alghanim, 828 F. Supp. 2d 636 (S.D.N.Y. 2011), a Conven-

tion case, this Court wrote as follows:

       Pursuant to federal law, in the particular context of the Convention, the fact that
       non-signatories did not sign a written arbitration agreement “does not foreclose the
       application of the well-established contract and agency principles under which
       nonsignatories sometimes can be obligated by, or benefit from agreements signed
       by others.” Borsack v. Chalk & Vermilion Fine Arts, Ltd., 974 F. Supp. 293, 301
       (S.D.N.Y. 1997) (finding signatory defendants could compel arbitration against
       non-signatory plaintiff). See also Cargill Intern. S.A. v. M/T Pavel Dybenko, 991
       F.2d 1012, 1020 (2d Cir. 1993) (suggesting that were a non-signatory found to be
       a third-party beneficiary “it may be proper for the district court to enforce the
       arbitration agreement against [a signatory]”). (Emphasis added.)


                                               - 13 -
           Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 19 of 24




Alghanim, 828 F. Supp. 2d at 647. Accord: GE Energy Power Conversion Fr. SAS, Corp. v.

Outokumpu Stainless USA, LLC, 140 S. Ct. 1637, 1644, 2020 U.S. LEXIS 3029 (2020).

       As previously indicated, in Thomson-CSF, 64 F.3d at 776, the Second Circuit “made clear

that a nonsignatory party may be bound to an arbitration agreement if so dictated by the ‘ordinary

principles of contract and agency.’ McAllister Bros., Inc. v. A & S Transp. Co., 621 F.2d 519, 524

(2d Cir. 1980).” Continuing, the Court wrote that “we have recognized five theories for binding

nonsignatories to arbitration agreements: 1) incorporation by reference; 2) assumption; 3) agency;

4) veil-piercing/alter ego; and 5) estoppel.” Thomson-CSF, 64 F.3d at 776. In addition, as shown

in detail in Point VII below, it is also accepted now that a non-signatory can be required to arbitrate

on the basis that it is a third-party beneficiary of the contract in which the agreement to arbitrate

appears.

                                             POINT VI

                              PLAINTIFF IS REQUIRED TO
                           ARBITRATE WITH MINERVA ON THE
                            BASIS OF THE ESTOPPEL THEORY

       Estoppel is one of the five theories for binding non-signatories the Second Circuit listed

in Thomsen-CSF. In MAG Portfolio Consultant, GmbH v. Merlin Biomed Group LLC, 268 F3d

58, 61 (2d Cir. 2001), the Court of Appeals explained that “[u]nder the estoppel theory, a

company ‘knowingly exploiting [an] agreement [with an arbitration clause can be] estopped from

avoiding arbitration despite having never signed the agreement’,” quoting from Thomsen-CSF,

64 F.3d at 778. The Court added that “[t]he benefits must be direct -- which is to say, flowing

directly from the agreement.” MAG Portfolio, 268 F3d at 61.

       In American Bureau of Shipping v. Tencara Shipyard S.P.A., 170 F.3d at 353, the Second

Circuit ruled that the vessel owners and insurance underwriters were required to submit their

                                                - 14 -
         Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 20 of 24




claims against plaintiff ABS to arbitration on the basis of the estoppel theory because they

“receive[d] a 'direct benefit' from a contract [between ABS and the shipyard] containing an

arbitration clause.”

        Likewise, in this case, plaintiff Seapoint received a direct benefit from the contract between

OCM and Minerva. Seapoint’s vessel needed a substantial amount of fuel for the long voyage from

offshore Louisiana to the Far East. Seapoint reached out to OCM, who struck a deal with Minerva.

Thus, by virtue of the contract between OCM and Minerva, on January 12, 2020, the Vessel

received 3,140 metric tons of Very Low Sulfur Fuel Oil (“VLSFO”) and 83 metric tons of Low

Sulfur Marine Gas Oil (“LSMGO”). 13 As Mr. Roberts explains in his declaration, OCM was just

a middleman, an intermediary.14 Roberts decl., ¶¶ 5-6. It was Minerva who actually supplied the

fuel to the ship 15 and primarily took the risk that something could go wrong.

        Undoubtedly, OCM was looking to source the fuel from a less expensive seller so it could

profit on the difference between what the physical supplier (Minerva) charged and what OCM

charged Seapoint. Thus, as a matter of simple economics, Seapoint too would have benefited from

the fact that Minerva supplied the fuel to the Vessel.

        Certainty is obviously important in commercial transactions. 16 Dealing with an established

bunker supplier with readily available terms and conditions of sale and supply, such as Minerva,

gave OCM certainty from which Seapoint, as the shipowner and primary beneficiary of the fuel

supply transaction, clearly and directly benefited.




13
   Amended Complaint at ¶ 9 (Docket no. 23).
14
   See footnote 1, supra, re bunker traders as “middlemen.”
15
   Amended Complaint at ¶ ¶ 12 and 15.
16
   As Justice Harlan said in his concurring opinion in Dixilyn Drilling Corp. v. Crescent Towing & Salvage Co., 372
U.S. 697, 698 (1963), “[c]ertainty in the law governing commercial transactions of this kind is an overriding
consideration.”

                                                      - 15 -
        Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 21 of 24




       And, finally, when a problem developed with the fuel in late January, as Seapoint alleges

in the Amended Complaint, it had the comfort and advantage of being able to obtain information

and support from a leading, mainstream bunker supplier, not some marginal or fly-by-night player,

of which there are undoubtedly some in the international marine fuel supply business.

       Since Seapoint received a direct benefit from the contract OCM agreed with Minerva, as a

matter of fact and law, Seapoint is estopped to deny that it is bound to arbitrate its claims against

Minerva in Geneva, pursuant to the Minerva Bunkering Terms 2019.

                                            POINT VII

                       AS A THIRD-PARTY BENEFICIARY OF THE
                       OCM/MINERVA CONTRACT, PLAINTIFF IS
                      REQUIRED TO ARBITRATE WITH MINERVA

       As explained in Point V above, a non-signatory can be compelled to arbitrate disputes if it

is a third-party beneficiary of the contract containing the arbitration clause. Thus, in Arthur

Andersen LLP v. Carlisle, 556 U.S. 624 (2009), involving an effort to compel non-signatories to

arbitrate, the Supreme Court noted that “‘traditional principles’ of state law allow a contract to be

enforced by or against nonparties to the contract through ‘assumption, piercing the corporate veil,

alter ego, incorporation by reference, third-party beneficiary theories, waiver and estoppel,’ 21 R.

Lord, Williston on Contracts § 57:19, p 183 (4th ed. 2001)” (emphasis added).

       In Cargill Int'l S.A. v. M/T Pavel Dybenko, 991 F.2d 1012 (2d Cir. 1993), the Second

Circuit reversed the denial of a motion to compel arbitration, remanding the case for the district

judge to consider plaintiff importer’s argument that it was a third-party beneficiary of the charter

party contract and, as such, was entitled to demand arbitration of the defendant shipowner, who,

unlike plaintiff, was a signatory to the contract. The Court observed that “if [the importer] CBV is

found to be a third party beneficiary to the Charter Party, it may be proper for the district court to



                                                - 16 -
        Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 22 of 24




enforce the arbitration agreement against [defendant] Novorossiysk.” Id. at 1020. Going further,

the Court explained that “[i]n order to enforce the agreement as a third party beneficiary, CBV

must show that “‘the parties to that contract intended to confer a benefit on [it] when contracting;

it is not enough that some benefit incidental to the performance of the contract may accrue to [it].’

McPheeters v. McGinn, Smith and Co., Inc., 953 F.2d 771, 773 (2d Cir. 1992).” 991 F.2d at 1020.

       Additionally, in Borsack v. Chalk & Vermilion Fine Arts, 974 F. Supp. 293 (S.D.N.Y.

1997), this Court held that although the plaintiff was a non-signatory to a licensing agreement

containing an arbitration clause, plaintiff was an intended third-party beneficiary of the agreement,

and was therefore compelled to abide by the arbitration provision. The Court observed that “[o]ur

Court of Appeals has rejected the proposition that only signatories to an arbitration agreement can

be bound by its terms, applying instead ordinary principles of contract and agency to determine

which parties are bound by an agreement to arbitrate.” Id. at 299. Accord: Carvant Fin. LLC v.

Autoguard Advantage Corp., 958 F. Supp. 2d 390, 396 (E.D.N.Y. 2013)(“several district courts

have held that a non-signatory third-party beneficiary suing for breach of contract is bound by an

arbitration clause in the contract”), and Reibstein v. CEDU/Rocky Mt. Academy, NO. 00-1781,

2000 U.S. Dist. LEXIS 18206 at *21 (E.D.Pa. Dec. 20, 2000)(“Third party beneficiaries to a

contract may be compelled to arbitrate”).

       We turn now to the elements of third-party beneficiary status. In AmTrust N. Am., Inc. v.

Safebuilt Ins. Servs., No. 14 Civ. 09494, 2015 U.S. Dist. LEXIS 162515 (S.D.N.Y. Dec. 1, 2015),

this Court wrote the following:

       For a contract to confer third-party beneficiary status, three elements must be
       established: (1) there must be a valid and binding contract between other parties,
       (2) the contract was intended for the benefit of some third party; and (3) the benefit
       to the third party must be sufficiently immediate, rather than incidental, so that it
       indicates the assumption by the contracting parties of a duty to compensate the third



                                               - 17 -
        Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 23 of 24




        party if the benefit is lost. Mendel v. Henry Phipps Plaza West, Inc., 6 N.Y.3d 783,
        786, 844 N.E.2d 748, 811 N.Y.S.2d 294 (2006).

        All three elements exist here. First, there was clearly a “valid and binding contract”

whereby OCM agreed to buy and Minerva agreed to sell the fuel to be supplied to plaintiff’s

Vessel. Second, that contract was expressly intended for the benefit of a third party – i.e., plaintiff,

as owner of the Vessel. Neither OCM nor Minerva was going to use the products being sold, which

were marine fuels whose purpose was to power an ocean-going vessel’s main engine and auxiliary

equipment. Indeed, it was clearly stated in the Sales Order Confirmation – the bunker supply

contract – that the fuel was to be supplied to plaintiff’s vessel, the CAPTAIN X. KYRIAKOU.

See Roberts decl., Exh. A. Finally, the contract clearly anticipates that if its benefit was lost – for

example, because the fuel was somehow deficient in quantity or quality – there was a duty to

compensate the fuel’s recipient within the bounds of the contract. This can be seen, for example,

in the contract’s provisions with respect to the assertion of claims by “Buyers,” which, as

previously indicated, is defined in Minerva’s Terms to include the recipient vessel’s “Owners,

Managers, Operators, Disponent Owners, Time Charterers [and] Bareboat Charterers.” See,

generally, Clause 9, “Claims,” in the Minerva Bunkering Terms 2019. Soeur decl, Exh. A.

        Plaintiff was undoubtedly a third-party beneficiary of the contract by which Minerva sold

the marine fuel to OCM. Indeed, plaintiff itself created the need for the contract when it ordered

and agreed to buy the fuel from OCM. The sole purpose of the OCM/Minerva contract was to

provide the fuel plaintiff had ordered for its vessel, the CAPTAIN X. KYRIAKOU. In addition to

asserting claims against OCM, plaintiff clearly considers that it also has the right to claim against

Minerva in the context of this tripartite transaction. Moreover, the attempted circumvention of

claiming in tort rather than contract does not prevent plaintiff from being a third-party beneficiary

bound to arbitrate under the OCM/Minerva contract, in part because that would enable plaintiff to


                                                 - 18 -
        Case 1:20-cv-06908-JMF Document 28 Filed 11/13/20 Page 24 of 24




enjoy the benefits of being a third-party beneficiary under the contract without having to accept

the terms and conditions upon which Minerva – through OCM, Seapoint’s chosen bunker trader

– sold the fuel. Since plaintiff was a third-party beneficiary of the OCM/Minerva contract, it is

legally and contractually bound by, and must comply with, the arbitration provision found in

Clause 25 of Minerva’s Terms. Thus, the Court should stay plaintiff’s assertion of claims against

Minerva in this action so they can be asserted in their proper forum under the contract, which is

arbitration in Geneva.

                                        CONCLUSION

 FOR THE REASONS SET FORTH HEREIN, THIS HONORABLE COURT SHOULD
   GRANT THE MOTION BY DEFENDANT MINERVA BUNKERING (USA) LLC
  FOR A STAY OF PLAINTIFF’S CLAIMS AGAINST IT ON THE BASIS OF THE
   ARBITRATION CLAUSE IN THE BUNKER SUPPLY CONTRACT BETWEEN
        MINERVA AND CO-DEFENDANT OCEANCONNECT MARINE

Dated: New York, NY
       November 13, 2020

                                                       Respectfully submitted,

                                                       Defendant
                                                       MINERVA BUNKERING (USA) LLC

                                                By: s/ Keith W. Heard

                                                       Keith W. Heard
                                                       LENNON, MURPHY & PHILLIPS, LLC
                                                       420 Lexington Ave., Ste. 300
                                                       New York, New York 10170
                                                       (212) 490-6050 (T)
                                                       (212) 490-6070 (F)
                                                       kwh@lmplaw.net




                                              - 19 -
